Exhibit 10.9 [f10k_xsunx.htm#TableOfContents]

Form of Exchange Agreement and Exchange Note

EXCHANGE AGREEMENT

This EXCHANGE AGREEMENT (“Agreement”), dated as of November 3,2011, is entered
into by and betweenXSUNX, INC., a Colorado corporation having its principal
address at 65 Enterprise, Aliso Viejo, CA 92656 (the “Company”),
and________________________, having an address at
________________________________________________ (the “Holder”).

WITNESSETH:

WHEREAS,the Holder is the holder of that certain Promissory Note (“Original
Note”) issued by the Company to Via systems Corporation, formerly known as Merix
Corporation (“Original Holder”),on or about August 27, 2009 in the original
principal amount of $456,920.66;

WHEREAS, pursuant to that certain Securities Purchase Agreement dated as of
March 30, 2011 between the Holder and the Original Holder, the Original Holder
sold, assigned and conveyed all of its right, title and interest in and to the
Original Note to the Holder;

WHEREAS, the Original Note was due on September 1, 2011 but the Company has
failed to repay and is not able to repay the Original Note;

WHEREAS, the amount of accrued and unpaid interest under the Note as of October
24, 2011was$98,644.79 (“Accrued Interest”); and

WHEREAS, the Company and the Holder desire to exchange the Original Note solely
for securities consisting of (i) a new promissory note in the form of Exhibit A
attached hereto (“Exchange Note”), and (ii) 7,000,000 shares (“Shares”)of common
stock of the Company, no par value (“Common Stock”);

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.      Acknowledgement. The Company acknowledges and agrees that (a) no consent
of the Company is or was required in connection with the transfer and assignment
of the Original Note from the Original Holder to the Holder, (b) the Holder is
currently the record holder of all right, title and interest in and to the
Original Note, and (c) the outstanding balance under the Original Note due to
the Holder as of the date hereof is equal to the $555,565.45 balance due as of
October 24, 2011 plus accrued interest since such date.

2.      Exchange of Original Note.In exchange for the surrender and cancellation
of the Original Note, the Company shall issue to the Holder, and the Holder
shall accept from the Company (a) the Exchange Note dated as of the date hereof
with a principal amount equal to$350,000.00, and (b) the Shares. The Exchange
Note is being issued in substitution for part of, and not in satisfaction of,
the Original Note. As soon as reasonably practicable following the execution
hereof, the Company shall deliver to the Holder the original Exchange Note and a
stock certificate evidencing the Shares, and upon

1

 

the Holder’s receipt thereof it shall promptly surrender and return the Original
Note to the Company.

3.      Representations and Warranties. The Company hereby makes the following
representations and warranties to the Holder:

a.       Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and the Exchange Note and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of this
Agreement and the Exchange Note by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, its board of directors or its stockholders in connection therewith.
This Agreement and the Exchange Note have been duly executed by the Company and,
when delivered in accordance with the terms hereof will constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms.

b.      No Conflicts. The execution, delivery and performance of this Agreement
andthe Exchange Note by the Company and the consummation by the Company of the
transactions contemplated hereby do not and will not: (i) conflict with or
violate any provision of the Company’s certificate of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien or encumbrance upon any of
the properties or assets of the Company, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, debt or
other material instrument or other material understanding to which the Company
is a party or by which any property or asset of the Company is bound or
affected, or(iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject or by which any
property or asset of the Company is bound or affected, except, in the case of
clauses (ii) and (iii) above, such as could not have or reasonably be expected
to result in a material adverse effect.

c.       Filings, Consents and Approvals. Except for the filing of Form 8-K with
the Securities and Exchange Commission (“SEC”) as may be required, the Company
is not required to obtain any approval, consent, waiver, authorization or order
of, give any notice to, or make any filing, qualification or registration with,
any court or other federal, state, local, foreign or other governmental
authority or other person or entity in connection with the execution, delivery
and performance by the Company of this Agreement or the Exchange Note. No
further approval or authorization of any stockholder, the Board of Directors or
others is required for the exchange for and the issuance of the Exchange Note
and the issuance of the Shares as contemplated hereby.

 

d.      Valid Issuance. The Exchange Note and the Shares are duly authorized.
The Shares will be duly and validly issued, fully paid and nonassessable, free
and clear of all liens, claims and encumbrances.

 

e.       No Inside Information. Neither the Company nor any person acting on its
behalf has provided the Holder or its counsel with any information that
constitutes or might constitute material, non-public information concerning the
Company.

f.       No Additional Consideration.Except as otherwise set forth herein, no
consideration has been offered or paid to any person to amend or consent to a
waiver, modification,

2

 

forbearance, exchange or otherwise of any provision of the Original Note or to
issue the Exchange Note and the Shares.

g.       Survival. All of the Company’s warranties and representations contained
in this Agreement shall survive the execution, delivery and acceptance of this
Agreement by the parties hereto.

4.      Holding Period for Exchange Note and Shares.

 

a.       Rule 144. Pursuant to Rule 144 promulgated under the Securities Act of
1933, as amended (“Securities Act”), the holding period of the Exchange Note and
the Share stack back to August 27, 2009 (the original issue date of the Original
Note). The Company agrees not to take a position contrary to this paragraph. The
Company is not currently, and has never been, an issuer of the type described in
Rule 144(i) under the Securities Act. The Exchange Note is being issued in
partial substitution and exchange for the Original Note and not in satisfaction
of the Original Note or any portion thereof. The Exchange Note shall not
constitute a novation or satisfaction and accord of any of such portion of the
Original Note. The Company hereby acknowledges and agrees that such new Exchange
Note shall amend, restate, modify, extend, renew and continue the terms and
provisions contained in the Original Note and shall not extinguish or release
the Company or any of its subsidiaries under any agreements with the Holder or
otherwise constitute a novation of its obligations thereunder.

 

b.      Not Affiliate. The Company representsand warrants to the Holder that (i)
the Holder is not, as of the date of this representation, and has not been for
the last one hundred twenty (120) days, an employee, officer, director or, to
the Company’s knowledge, a direct beneficial owner of more than ten percent
(10%) of any class of equity security of the Company, or otherwise been an
“affiliate” as that term is used in Rule 144 promulgated under the Securities
Act, (ii) no consideration has been offered or paid by the Holder to amend or
consent to a waiver, modification, forbearance, exchange or otherwise of any
provision of the Original Note, (iii) the Holder has not, directly or
indirectly, controlled, been controlled by or been under common control with the
Company, and (iv) the Original Note has been outstanding for in excess of one
year and the Original Note has not been amended since the issuance date thereof.

5.      Public Information. So long as the Exchange Note is outstanding, the
Company shall timely file (or timely obtain extensions in respect thereof and
file within the applicable grace period) all reports and definitive proxy or
information statements required to be filed by the Company under the Securities
Exchange Act of 1934, as amended (“Exchange Act”), and shall not terminate its
status as an issuer required to file reports under the Exchange Act (even if the
Exchange Act or the rules and regulations promulgated thereunder would otherwise
permit such termination).

 

6.      Volume Restriction. During any Trading Day that the VWAP for the Common
Stock is below $0.10, the Holder shall use commercially reasonable efforts to
sell no more than such number of Shares as is equal to 10% of the trading volume
for the Common Stock on such Trading Day.

 

7.      Miscellaneous.

 

a.       The Holder shall have the right to approve before issuance any press
release, SEC filing or any other public disclosure made by or on behalf of the
Company whatsoever with respect to the transactions contemplated hereby. If the
transactions contemplated hereby constitute material non-public information
concerning the Company, then the Company shall, prior to 8:30AM on the trading
day following such request, issue a current report on Form 8-K disclosing the
material terms of the transactions contemplated hereby and attaching this
Agreement and all other related agreements thereto, including without limitation
the Exchange Note. If the Company does not so file a Form 8-K, then the Company
represents and warrants that the transactions contemplated hereby do not
constitute material

3

 

non-public information concerning the Company. The Company shall not at any time
furnish any material non-public information to the Holder without the Holder’s
prior written consent.

 

b.      This Agreement may be executed in two or more counterparts and by
facsimile signature, delivery of PDF images of executed signature pages by email
or otherwise, and each of such counterparts shall be deemed an original and all
of such counterparts together shall constitute one and the same agreement.

 

c.       This Agreement shall be governed by and interpreted in accordance with
laws of the State of New York, excluding its choice of law rules. The parties
hereto hereby waive the right to a jury trial in any litigation resulting from
or related to this Agreement. The parties hereto consent to exclusive
jurisdiction and venue in the federal and state courts sitting in the County of
New York, State of New York. Each party waives all defenses of lack of personal
jurisdiction and forum non conveniens. Process may be served on any party hereto
in the manner authorized by applicable law or court rule.

 

d.      Each of the Holder and the Company hereby agrees and provides further
assurances that it will, in the future, execute and deliver any and all further
agreements, certificates, instruments and documents and do and perform or cause
to be done and performed, all acts and things as may be necessary or appropriate
to carry out the intent and accomplish the purposes of this Agreement.

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.

 

COMPANY:

 

XSUNX, INC.

 

 

By:_____________________
Name: Tom Djokovich

Title: CEO

 

 

HOLDER:

 

 

By: _____________________
Name:

Title:

4

 

 

Exhibit “A”

THIS 10% PROMISSORY NOTE, IS BEING ISSUED IN EXCHANGE FOR THE PROMISSORY NOTE
DUE SEPTMEBER 1, 2011 ORIGINALLY ISSUED ON AUGUST 27, 2009 IN THE ORIGINAL
PRINCIPAL AMOUNT OF $456,920.66 (“ORIGINAL NOTE”). FOR PURPOSES OF RULE 144,
THIS NOTE SHALL BE DEEMED TO HAVE BEEN ISSUED ON AUGUST 27, 2009.

 

XSUNX, INC.10% PROMISSORY NOTE

 

Issuance Date: November 3, 2011

Issuance Date of Original Note: August 27, 2009

Original Principal Amount: $350,000.00

FOR VALUE RECEIVED, XSUNX, INC., a Colorado corporation having its principal
place of business at 65 Enterprise, Aliso Viejo, CA 92656 (the “Company”),
promises to pay to the order of __________________________ or its assigns or
successors-in-interest (the “Holder”), the principal sum of Three Hundred Fifty
Thousand U.S. Dollars (US$350,000.00) and any additional sums due pursuant to
the terms hereof on September 30, 2012 (the “Maturity Date”) or such earlier
date as this Note is required to be repaid as provided hereunder, and to pay
accrued and unpaid interest to the Holder on the aggregate outstanding principal
amount of this Note in accordance with the provisions hereof to the extent
provided herein.

1.             Issuance; Incorporation by Reference.

(a)           Issuance. This 10% Promissory Note (“Note”) is issued pursuant to
that certain Exchange Agreement, dated on or about the date hereof, by and
between the Company and the Holder (the “Exchange Agreement”).

(b)          Incorporation. This Note incorporates by reference, as if set forth
herein in its entirety and including without limitation all terms, conditions
and provisions set forth therein, the PipeFund Services Organization Standard
Transaction Document labeled CN 8-11 (Standard Note Terms) available and
accessible at www.pipefund.com (“PST Document CN”); provided, however, that to
the extent any of the terms, conditions or provisions of this Note (without such
incorporation) contradict or conflict with the terms, conditions or provisions
of PST Document CN, this Note shall control.

2.             Definitions. For purposes hereof, in addition to the terms
defined elsewhere in this Note:

(a)           each initially capitalized term used herein and not otherwise
defined herein shall have the meaning ascribed thereto in the Exchange Agreement
or PST Document CN, including without limitation definitions incorporated
therein by reference to PipeFund Services Organization Standard Transaction
Document labeled DEF 8-11 (Definitions), a PipeFund Standard Transaction
Document available and accessible at www.pipefund.com), provided that the term
“Securities Purchase Agreement” as used therein shall refer to the Exchange
Agreement;

(b)          “Event of Default” shall also include, in addition to those events
set forth in PST Document CN, any Change of Control; and

(c)           “Defaulted Debt Limit” shall mean $200,000.



5

 

 

3.             Interest. Interest on the unpaid principal balance of this Note
shall:

(a)           Rate. Accrue daily at the rate of 10% per annum, commencing on the
Issuance Date and compounding on the Maturity Date, provided that from and after
the occurrence and during the continuance of an Event of Default interest shall
accrue hereunder at the Default Rate;

(b)          Calculation. Be computed on the basis of a 360-day year of twelve
30-day months and the actual number of days elapsed for any partial months; and

(c)           Payment. Be due and payable in arrears on the Maturity Date in
cash only.

4.             No Conversion. This Note is not convertible into shares of the
Company’s Common Stock.

5.             Restrictive Covenants. So long as this Note remains outstanding,
the Company shall not, and shall not permit any Subsidiary (whether or not a
Subsidiary on the Closing Date) to, directly or indirectly:

(a)           Impairment. Amend any of its Organizational Documents in any
manner that materially and adversely affects any rights of the Holder;

(b)          Redemptions/Prepayments. Redeem, repay, repurchase, offer to repay
or repurchase, defease, make payments in respect of, or otherwise acquire any
shares of its Common Stock, Options or Convertible Securities or any
Indebtedness, other than regularly scheduled principal and interest payments as
such terms are in effect as of the date hereof, provided that the Company shall
not in any event or manner repay or redeem any Indebtedness or advances
outstanding from any Company shareholder, officer or director.

(c)           Dividends. Declare, set aside or pay cash dividends or
distributions on any equity securities of the Company (whether in cash, equity
securities or property); or

(d)          Affiliates. Enter into any transaction with any Affiliate of the
Company which would be required to be disclosed in any public filing with the
Commission, except in the ordinary course of the Company’s or any Subsidiary’s
business and upon fair and reasonable terms that are no less favorable to the
Company and its Subsidiaries than the Company and its Subsidiaries would obtain
in a comparable arms’ length transaction with a Person not an Affiliate of the
Company and provided that such transaction is expressly approved by a majority
of the directors of the Company other than the Affiliate who is a party to the
transaction (even if less than a quorum is otherwise required for board
approval);

6.             Prepayment. At any time the Company may deliver to the Holder an
irrevocable written notice (“Prepayment Notice”) electing to prepay the entire
outstanding principal amount of this Note in cash, which Prepayment Notice shall
be delivered at least five (5) Business Days before the date set forth in the
Prepayment Notice as the date for such Prepayment (“Prepayment Date”). On the
Prepayment Date the Company shall pay to the Holder all outstanding principal
and accrued but unpaid interest under this Note.

6

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set forth above.

XSUNX, INC.

 

 

By: ______________________________________

Name: Tom M. Djokovich

Title:CEO

